ZLAKET, Justice,
specially concurring:
I concur in the result reached under the specific facts of this case, but cannot subscribe to the broader suggestion that the failure to reinstruct a grand jury with common legal definitions is never error. In cases with numerous issues or complex facts, or where there has been an unusually long delay between a recitation of the law and submission of the matter, repeating common definitions might be necessary to assure that grand jurors are fully informed in the exercise of their considerable powers. Additionally, such definitions would likely bear repeating, regardless of their apparent simplicity, where they might be difficult to apply or are crucial in a particular context.
Because an indictment can have catastrophic consequences for those charged, considerable attention should be paid to the task of ensuring that grand jurors fully understand their unique role, and the law they are to apply. I fail to understand why any conscientious prosecutor would ever take a chance with potentially insufficient jury instructions. Given a prosecutor’s special ethical responsibility as a “minister of justice,” see comment to E.R. 3.8, Arizona Rules of Professional Conduct, Ariz. R.Sup.Ct. Rule 42, 17A A.R.S., it should be incumbent upon him or her to exercise the utmost care and caution in grand jury proceedings. A few extra minutes to repeat legal definitions should not create an unreasonable burden and would seem to be the better practice.
Whether grand jurors decline an offer to have definitions read again, as here, should not be determinative. Most jurors are impatient with the system, sometimes with good reason. Moreover, it is the role of lawyers and judges, not jurors, to decide how and when to instruct on the law. In no other situation are jurors asked what law they want to hear, or how often they should hear it.
I also cannot agree with the implication that procedural safeguards should be less stringent in grand jury matters than elsewhere. In my judgment, the secret nature of the hearings, the absence of a judge, and the lack of an adversarial structure make these proceedings ripe for abuse, and warrant additional, not fewer, precautions. In this regard, I find unpersuasive the majority’s reliance on United States v. Calandra, 414 U.S. 338, 348, 94 S.Ct. 613, 620, 38 L.Ed.2d 561 (1974). Calandra held that given the grand jury’s broad inquisitorial powers, the deterrent purpose of the exclusionary rule is not served by allowing a grand jury witness to refuse to answer questions assertedly based on suppressed evidence. Such an analysis is not helpful here, where the challenge is to ensure that grand jurors are fully informed of the law they are expected to apply.
I also do not completely subscribe to the majority view that the Smith, Barnett, and Villafuerte cases “stand for the proposition that a separate instruction defining commonly understood terms is not necessary once the petit jury has been instructed on all relevant substantive statutes.” 174 Ariz. at 578, 851 P.2d at 1377. I believe that pronouncement is too expansive. In those cases, the court concluded that absent objection or requested instruction by the defense, the failure at trial to instruct on certain definitions was not fundamental reversible error because the words “intentionally” (Barnett), “with the intent to” {Villafuerte) and “knowingly” (Smith) were commonly understood.
Here we are not conducting a fundamental error analysis. Moreover, the holdings of the foregoing cases do not easily translate to grand jury proceedings. Unlike trial jurors, grand jurors are not usually focused on one fact pattern. They customarily attend to a number of fact situations and criminal charges during a lengthy term of service. This setting, coupled with circumstances described above, might warrant the repetition of legal definitions even though the same circumstances might not *580constitute fundamental reversible error at trial.
Finally, I have difficulty with an analysis that rests on the failure to show prejudice in the grand jury proceedings. Practically speaking, it is often impossible in a situation such as this for a defendant to demonstrate prejudice even when it exists. This is precisely why we must insist on adequate procedural safeguards throughout the process.
I am therefore unable to join in the majority’s analysis. I concur* in the result, however, because the record in this case clearly supports the finding of probable cause. There was nothing complex or potentially misleading about the facts or legal issues presented to this grand jury.